UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1949


COLLETTE DAVIDSON,

               Claimant – Appellant,

MILTON T. BUTTERWORTH, JR.; ATLANTIC MUTUAL INSURANCE
COMPANY; INSURANCE COMPANY OF NORTH AMERICA; COMMERCIAL
UNION INSURANCE COMPANY; WILLIAM H. MCGEE AND COMPANY
INCORPORATED; LIMITED ROYAL INSURANCE COMPANY; CHUBB & SON,
INCORPORATED; SUN ALLIANCE GROUP; SALVAGE ASSOCIATION;
UNDERWRITERS    AT   LLOYD'S;  LONDON     ASSURANCE;    ALLIANCE
ASSURANCE COMPANY, LIMITED; GRE OF AMERICA CORPORATION;
GUARDIAN    ROYAL   EXCHANGE;    ROYAL    EXCHANGE    ASSURANCE;
INDEMNITY MUTUAL MARINE ASSURANCE COMPANY; INDEMNITY MARINE
ASSURANCE COMPANY, LIMITED; SUN INSURANCE COMPANY OF NEW
YORK;   SUN   INSURANCE   OFFICE,    LIMITED;    GREAT   WESTERN
INSURANCE COMPANY; SUN MUTUAL INSURANCE COMPANY; UNION
MUTUAL   INSURANCE    COMPANY;   ORIENTAL    MUTUAL    INSURANCE
COMPANY; COMMERCIAL MUTUAL INSURANCE COMPANY; MERCANTILE
MUTUAL   INSURANCE   COMPANY;   NEW    YORK   MUTUAL   INSURANCE
COMPANY; PACIFIC MUTUAL INSURANCE COMPANY; MARINE INSURANCE
COMPANY, LIMITED; INDEMNITY MARINE; LONDON ASSOCIATED
CORPORATION; ROYAL ASSOCIATED CORPORATION; ROYAL INSURANCE
COMPANY; ROYAL MARINE; INDEMNITY MUTUAL; ROYAL EXCHANGE &
LONDON OFFICES; UNION BANK OF LONDON; COMMONWEALTH FIRE
INSURANCE COMPANY; DENNIS STANDEFER; SUPERINTENDENT OF
INSURANCE OF THE STATE OF NEW YORK; ROBOL LAW OFFICE;
RICHARD THOMAS ROBOL; COMMERCIAL UNION ASSURANCE COMPANY,
LIMITED,

               Claimants,

          v.

COLUMBUS-AMERICA     DISCOVERY    GROUP;    RECOVERY    LIMITED
PARTNERSHIP,

               Plaintiffs – Appellees,
HARRY G. JOHN; JACK F. GRIMM;         TRUSTEES   OF   COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,

                Plaintiffs,

          and

THE   UNIDENTIFIED   &   ABANDONED   SAILING   VESSEL;     THE
UNIDENTIFIED SAILING VESSEL; S. S. CENTRAL AMERICA;        THE
WRECKED AND ABANDONED VESSEL S.S. CENTRAL AMERICA,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:87-cv-00363-RBS; 2:14-cv-00160-RBS-LRL)


Submitted:   February 6, 2015         Decided:   February 25, 2015


Before KING, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Collette Davidson, Appellant Pro Se. Philip N. Davey, Bryan K.
Meals, DAVEY & BROGAN, PC, Norfolk, Virginia; Richard Thomas
Robol, ROBOL LAW OFFICE, LLC, Columbus, Ohio; James Long
Chapman, IV, Cyrus Wiley Grandy, VI, Steven Michael Stancliff,
CRENSHAW WARE & MARTIN, PLC, Norfolk, Virginia; Conrad M.
Shumadine, Brett Alexander Spain, WILLCOX & SAVAGE, PC, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Collette Davidson appeals the district court’s order

dismissing her salvage action for failure to state a claim.                         On

appeal,    we   confine      our   review    to   the    issues    raised     in   the

Appellant’s brief.           See 4th Cir. R. 34(b).             Because Davidson’s

informal brief does not challenge the basis for the district

court’s disposition, Davidson has forfeited appellate review of

the court’s order.           Accordingly, we grant leave to proceed in

forma pauperis and affirm the district court’s judgment.                            We

dispense    with      oral    argument      because      the    facts   and    legal

contentions     are   adequately     presented      in    the    materials    before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         3